Title: To George Washington from Brigadier General William Maxwell, 14 June 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Mount Holly [N.J.] 14th June 1778
                    
                    I take this oportunity by a Man of Coll Huggs that is going to Head Quarters to Inform your Excellency of any thing worthy of notice on this side. The Enemy is dayly giving out they are coming through the Jersey, by the best accounts they have 300 & odd two Horse waggons & above 100 four Horse waggons on this side at Coopers Ferry and they were Impressing Negros & others for drivers some days ago giving out that they should want them only 5 or 6 days most of which is elapsed.  The last Dezerter I had from the Ferry which he left the day before yesterday said there was Eight Regts over but I received Intiligence from Capt. Ross yesterday evening, He says he is in formed that about 4 or 5 oclock in the afternoon of the 12th that his Informant saw a great number of Waggons landed at Saml Coopers ferry and several Hundreds of troops but I know there is no horses over for them unless they came this last trip, and as there is no mention made of them, I think they are not come. He further says that the Enemy had advanced their Centries two miles up the Haddenfield road & half a Mile on this side of Coopers Creek Bridg. Lieut. Sealey with a party fell in with a party yesterday morning of the Enemys Horse a little advanced of a large number of foot He fired at the Horse & they retreated but he was obliged to move off as the foot was too numerous; but by accounts from the Inhabitants afterwards, he has killed 2 and wounded 2 or 3 more. I cannot Judge what they mean but I do not think they Intend going through the Jersey possably they intend to wait till the Farmers cut their hay below, and with these Waggons endeavour to get it on Board. I have sent Capt. Cummings with a party to Joyn the Militia in the neighbourhood of Billingsport; on the 12th in the night he fell in with a Boat belonging to the Viper as he was going down & he says he thinks he would have got her, had he not been deceived in his aproaches; he says he killed and wounded several of them. There is a Prize Snow & two sloops brought into Egg-harbour the first has 160 puncheons of Rum on Board the two latter is loaded with fruit & Turtle I think they all should be moved to Camp as they would conduce much to the Health of the Troops and will soon spoil where they are. I am Your Excellencys Most Obe⟨dient⟩ Humble Servant
                    
                        Wm Maxwell
                    
                    
                        N.B. I believe we could Enlist several of the 9 Months Men during the War but considering appearances at present and what they are to receive at the end of the war, I do not think there is any great advantage in the proposal; they will have 20 Dollars in hand 80 more & 100 Acres of land at the End of the war, which may possably end before their 9 months is out I will wait your Excellencys answer. I want a Number of Forms for the Officers to take the Oath to the States as few of our Officers was at Camp when the others was taken. I likewise want to know if the Resolve of Congress concerning the Officers having but one Ration pr Day is to take place immediately with those under my Command.
                    
                    
                        W.M.
                    
                